DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard P. Bender on 26 August 2022.

The application has been amended as follows: 

claims 1-11 are canceled,

in claim 26:	the phrase "a strong" on line 2 has been replaced with --an--,
the phrase "a weak acidic cationic type ion exchanger, a strong" on line 3 has been replaced with --and a--, and
the phrase "a weak basic anionic type ion-exchanger" on line 4 has been deleted.


Double Patenting
The terminal disclaimer filed on 23 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application No. 17/179,499 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The nonstatutory double patenting rejection over Application No. 16/015,874 has been withdrawn since that application has been abandoned and therefore is no longer copending.

Reasons for Allowance
The invention as claimed is directed to a substrate having applied thereto an anti-corrosion composition.  The anti-corrosion composition comprises an inorganic ion-exchanger and a waterborne resin.  The substrate has been exposed to a halide-containing composition before the anti-corrosion composition has been applied and exhibits a reduced level of corrosion compared to a substrate that has been exposed to a halide-containing composition without the anti-corrosion composition.
	Shimasaki et al. represent the prior art.  However, the examiner agrees with the applicant (see the paragraph bridging pages 7 and 8 in the reply filed 18 April 2022) that Shimasaki et al. does not teach or fairly suggest exposing their substrate to a halide-containing composition prior to application of their coating composition.


Election/Restrictions
Claim 12 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 23-34, directed to the process of making the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-11, directed to the invention of a composition do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and III as set forth in the Office action mailed on 20 January 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787